Robinson, J.
This action was brought by the appellee against the appellant on a judgment, and also for money paid by the appellee as surety for the appellant. A demurrer to the complaint was overruled and exceptions taken. The appellant answered in four paragraphs: First, general denial; second, set-off; third, payment; fourth, a special plea of accord and satisfaction. A demurrer to the fourth paragraph of answer was overruled. A reply of general denial was filed to the third and fourth paragraphs of answer, and of general denial and payment to the second. Trial by the court, and a finding in favor of the appellee for $671.16. A motion for a new trial was overruled, and judgment was rendered upon the finding.
The only error assigned by the appellant is the overruling of the motion for a new trial.
The reasons assigned for a new trial were that the finding of the trial court “was contrary to the evidence,” that it was “not sustained by sufficient evidence,” and also’“contrary to the law.”
We have carefully read the evidence, and while it is conflicting, yet there is evidence which supports the *562finding on every material point. The evidence fails to support all the material allegations of the fourth paragraph of the answer. Even if the agent had full power to accept the property in full satisfaction of the debts, a point not necessary to decide, yet there is nothing in the record showing that he entered into such an agreement. We find nothing in the record which takes this case out of the well settled rule, that if there is any evidence to sustain the finding, this court will not reverse the case on the weight of the evidence. The reasons for this rule have been so often stated that it As not necessary to repeat them here. Lawrence v. Van Buskirk, 140 Ind. 481; Hoskinson v. Cavender, 143 Ind. 1, and cases cited.
Judgment affirmed.